 



EXHIBIT 10.1
AMENDMENT NO. 4 TO THE
PEABODY ENERGY CORPORATION
2004 LONG-TERM EQUITY INCENTIVE PLAN
     WHEREAS, Peabody Energy Corporation (the “Company”) adopted and maintains
the Peabody Energy Corporation 2004 Long-Term Equity Incentive Plan, as amended
from time to time (the “Plan”), and all capitalized terms used but not defined
herein are defined in the Plan;
     WHEREAS, pursuant to Section 16 of the Plan, (i) the Board of Directors of
the Company (the “Board”) has the right to amend the Plan and (ii) the
Administrator may amend the terms of outstanding awards under the Plan without
the Participant’s consent, so long as such amendment does not adversely affect
the Participant’s rights under the award; and
     WHEREAS, the Company spun off a portion of its business effective
October 31, 2007 to Patriot Coal Corporation (“Patriot”), resulting in the
transfer of certain Company employees to employment with Patriot and
constituting a termination of employment for such employees for purposes of
their outstanding grants under the Plan;
     WHEREAS, the Board previously approved Amendment No. 3 to the Plan (the
“Third Amendment”) to allow for accelerated vesting and the deemed exercise of
the Accelerated Options held by Patriot Senior Management Employees on the
Spin-Off Date;
     WHEREAS, the Board intended to pay full value for such Accelerated Options
upon their exercise by adjusting the shares of Common Stock (“Peabody Stock”)
subject to such Accelerated Options to reflect the spin-off of Patriot, as is
the case for all options outstanding under the Plan immediately after the
Spin-Off Date;
     WHEREAS, the Board has determined that the Peabody Stock subject to the
Accelerated Options will not be entitled to receive the distribution of Patriot
common stock on the Spin-Off Date, because the Accelerated Options were not
exercised and, thus the Peabody Stock was not owned, as of the applicable record
date preceding the Spin-Off Date,
     WHEREAS, the Board has further determined that the Third Amendment
mistakenly specifies the deemed exercise date as the Spin-Off Date, which is the
day prior to the date that such Accelerated Options could be adjusted to reflect
the spin-off of Patriot, as such adjustment requires the use of the opening
sales price of Peabody Stock on the day immediately following the Spin-Off Date;
     WHEREAS, the Board desires to amend the Plan to correct this unintended
result and to have the Accelerated Options be deemed to be exercised on the day
immediately following the Spin-Off Date, and to use the opening sales price of
Peabody Stock on such date in order to accurately reflect the adjustment
intended to be made to the Accelerated Options with respect to the spin-off of
Patriot.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, the Plan is hereby amended effective as of October 31,
2007 as follows:
     1. The second to last paragraph of Section 9 of the Plan is hereby amended
in its entirety to read as follows:
     Notwithstanding anything in the Plan or any NQSO agreement to the contrary,
each Accelerated Option (as defined below) shall vest on the Spin-Off Date and
be deemed to be exercised on the day immediately following the Spin-Off Date.
The exercise price and tax withholding with respect to such exercise shall be
paid by the withholding by the Corporation of such number of shares of Common
Stock acquired by the Participant upon such exercise of an aggregate fair market
value equal to the exercise price plus the amount of any such tax withholding.
For purposes of this paragraph and notwithstanding Section 6 of the Plan, the
fair market value of a share of Common Stock shall equal the opening sales price
of one share of Common Stock as reported on the New York Stock Exchange on the
day immediately following the Spin-Off Date.
     2. In all other respects, the Plan shall remain unchanged and in full force
and effect.

              PEABODY ENERGY CORPORATION
 
       
 
  By:   /s/ Sharon Fiehler
 
       
 
       
 
  Title:   Executive Vice President — Human Resources and Administration
 
       
 
       
 
  Date:   December 7, 2007
 
       

2